Case 19-32231-jal        Doc 280      Filed 08/04/20      Entered 08/04/20 15:43:21           Page 1 of
                                                 13



                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

In re                                                               Case No. 19-32231-jal
INSIGHT TERMINAL SOLUTIONS, LLC, et al.,1
                                                                     Chapter 11
        Debtors.                                                     (Jointly Administered)


          OBJECTION TO PROPOSED CURE AMOUNTS IN CONNECTION
            WITH DEBTORS’ FIRST AMENDED CHAPTER 11 PLAN OF
          REORGANIZATION DATED JUNE 19, 2020 AND AUTUMN WIND
           LENDING, LLC’S CHAPTER 11 PLAN OF REORGANIZATION


        Creditor Oakland Bulk & Oversized Terminal (“OBOT”), for its Objection to

Proposed Cure Amounts in Connection with Debtors’ First Amended Chapter 11 Plan of

Reorganization dated June 19, 2020 and Autumn Wind Lending, LLC’s Chapter 11 Plan

of Reorganization listed for OBOT by Debtors in Debtors’ Chapter 11 Plan Supplement

[Doc. 264] and by Autumn Wind Lending, LLC (“AWL”) in its Notice of Filing of Plan

Supplement [Doc. 265], states as follows:

                                          BACKGROUND

        1.      On June 19, 2020, Debtors filed Debtors’ First Amended Chapter 11 Plan of

Reorganization dated June 19, 2020 [Docket No. 247] (together with all schedules and

exhibits thereto, and as may be modified, amended, or supplemented, “Debtors’ Plan”).




1 Debtors in these Chapter 11 cases are Insight Terminal Solutions, LLC (Case No. 19-32231) and Insight
Terminal Holdings, LLC (Case No. 19-32232), and the Court has entered an order directing the procedural
consolidation and joint administration of these cases. The docket in Case No. 19-32231 should be consulted
for all matters affecting the above listed cases.
Case 19-32231-jal     Doc 280    Filed 08/04/20    Entered 08/04/20 15:43:21     Page 2 of
                                            13



       2.      In accordance with Debtors’ Plan, on July 27, 2020, Debtors filed Debtors’

Chapter 11 Plan Supplement [Docket. No. 264] (“Debtors’ Supplement”).              Debtors’

Supplement proposes the amount necessary to cure defaults is $0.00 under the Army

Gateway Redevelopment Sublease for West Gateway dated as of September 24, 2018, between

Oakland Bulk and Oversized Terminal, LLC, as sub-landlord, and ITS, as subtenant (the

“Sublease”).

       3.      On April 27, 2020, AWL filed Autumn Wind Lending, LLC’s Chapter 11

Plan of Reorganization for the Bankruptcy Estate of Debtor Insight Terminal Solutions,

LLC Pursuant to Bankruptcy Code Section 1121(c)(2) [Docket No. 195] (together with all

schedules and exhibits thereto, and as may be modified, amended, or supplemented,

“AWL’s Plan”).

       4.      In accordance with AWL’s Plan, on July 27, 2020, AWL filed its Notice of

Filing of Plan Supplement [Docket. No. 265] (“AWL’s Supplement”). AWL’s Supplement

identifies a Sublease cure amount of $2,335,668.54.

                                      ARGUMENT

       5.      Pursuant to 11 U.S.C. § 365(b)(1)(A), Debtors must cure any defaults under

the Sublease in connection with any proposed assumption, as well as provide adequate

assurance of future performance. Both Debtors’ and AWL’s proposed cure amounts are

insufficient to cure the existing defaults on the Sublease. In order to assume the Sublease,

the amount of at least $4,701,781.94 needs to be paid to OBOT by the assuming party.

Additional amounts continue to accrue under the Sublease, and any party which assumes

the Sublease will be obligated for amounts which accrue prior to the date of assumption.
Case 19-32231-jal         Doc 280       Filed 08/04/20        Entered 08/04/20 15:43:21            Page 3 of
                                                   13



        6.       Where “there has been a default” in an unexpired lease to which debtor is

a party, “the trustee may not assume such contract or lease unless, at the time of

assumption of such contract or lease, the trustee” cures all monetary defaults under the

lease agreement.2         Additionally, under the Bankruptcy Code provision governing

unexpired leases, timely performance is required for obligations of debtor which arise

from and after the order for relief until the lease is assumed or rejected.3 Thus, the

assuming party must cure both pre- and post-petition defaults.

        7.       Here, in order for Debtors or Autumn Wind Lending to assume the

Sublease, the assuming party must cure the defaults of all of Debtors’ monetary

obligations arising under the Sublease. Capitalized terms used but not expressly defined

herein have the same meaning as set forth in the Sublease.4 As further set forth below,

ITS’s (defined as the “Subtenant” in the Sublease) outstanding monetary obligations

under the Sublease as of June 30, 2020 total $4,701,781.94 (“Cure Amount”); as further

set forth below, this Cure Amount does not include the additional $2,820,950.88 in Rent

which OBOT has not waived but is not pursuing at this time. Therefore, in order for the

Sublease to be assumed, OBOT (defined as “Sublandlord” in the Sublease) seeks payment

of the Cure Amount and adequate assurances that future obligations—both accrued and

accruing—will be satisfied.



2 11 U.S.C.A. § 365. Consistent with § 365, this response does not address Subtenant’s non-Rent obligations
under the Sublease. While under no obligation to do so, OBOT has acquiesced to three (3) extensions of
the assumption or rejection date, presently extending the same to August 15, 2020.
3 See In re Handy Andy Home Improvement Ctrs., 196 B.R. 87 (Bankr. N.D. Ill. 1996) (holding that “[i]f the lease

is ultimately assumed under § 365(a), then debtor will have to cure both pre-and post-petition defaults
under § 365(b)).
4 Nothing in this Objection will be deemed to amend or otherwise modify the terms of the Sublease.
Case 19-32231-jal        Doc 280     Filed 08/04/20    Entered 08/04/20 15:43:21      Page 4 of
                                                13



                            A. Definition of Rent Under the Sublease

         8.      The 140-page Sublease (not including the thousands of pages of exhibits)

expressly sets forth the rights and obligations of the parties, including, without limitation,

Subtenant’s obligation to pay “Rent” during the term of the Sublease. Article 40 of the

Sublease defines Rent as “collectively, Sublease Bonus Rent, Ground Lease Base Rent,

Participation Rent, Sublease Base Rent, Balloon Rent and Additional Rent.” The term

“Additional Rent” is further defined in Article 40 as “any and all sums, other than Sublease

Bonus Rent, Ground Lease Base Rent, Participation Rent, Sublease Base Rent and Balloon

Rent, that may become due or be payable by Subtenant at any time pursuant to this

Sublease.”5 Moreover, Sections 2.10 and 2.11 of the Sublease provide as follows:

                 Except as otherwise provided in this Sublease, all costs, fees, interest,
                 charges, expenses, reimbursements and Subtenant’s obligations of
                 every kind and nature relating to the Premises that may arise or
                 become due under this Sublease, whether foreseen or unforeseen,
                 which are payable by Subtenant to Sublandlord pursuant to this
                 Sublease, shall be deemed Additional Rent. Sublandlord shall have
                 the same rights, powers and remedies, whether provided by law or
                 in this Sublease, in the case of non-payment of Additional Rent as in
                 the case of non-payment of Rent. . . .

                 ....

                 It is the purpose of this Sublease and intent of Sublandlord and
                 Subtenant that, except as specifically stated to the contrary in this
                 Sublease, all Rent shall be absolutely net to Sublandlord, so that this
                 Sublease shall yield to Sublandlord the full amount of the Rent at all
                 times during the Term, without deduction, abatement or offset.
                 Under no circumstances, whether now existing or hereafter arising,
                 and whether or not beyond the present contemplation of the Parties,
                 except as may be otherwise expressly provided in this Sublease
                 (including any Interim Subleases), Sublandlord shall not be expected
                 or required to incur any expense or make any payment of any kind

5   Emphasis added.
Case 19-32231-jal        Doc 280      Filed 08/04/20      Entered 08/04/20 15:43:21           Page 5 of
                                                 13



                with respect to this Sublease or Subtenant’s use or occupancy of the
                Premises, including any Improvements.

Thus, the term Rent is very broad. It captures most, if not all, amounts due and payable

under the Sublease.         Furthermore, the Sublease expressly states that as between

Sublandlord and Subtenant, Sublandlord is not obligated to make any payments related

to Subtenant’s use or occupancy of the Premises.6 Instead, all costs, including those

advanced by Sublandlord, are to be borne by Subtenant. The Sublease also states that,

except as expressly permitted therein, all amounts of Rent are to be paid “without any

abatement, setoff, deduction, or counterclaim.”7 Therefore, Subtenant is responsible to

pay to Sublandlord all Rent incurred to date, or else Subtenant is in default of its

obligations under the Sublease.8

                                  B. Subtenant’s Rent Obligations

        9.      Subtenant’s primary Rent obligations under the Sublease are set forth as

follows:

        1.    Ground Lease Base Rent. Section 2.2 et seq. of the Sublease requires
        Subtenant to pay Sublandlord the Ground Lease Base Rent due under the
        Master Lease; Sublandlord, in turn, passes the Ground Lease Base Rent onto




6 Sublandlord delivered occupancy of the Premises to Subtenant on the effective date of the Sublease:
September 24, 2018. See Sublease, § 1.2 (identifying Subtenant’s possession of the Premises as the
Commencement Date).
7 Sublease, § 2.7.
8 Sublease, § 18.1.1 declares that an Event of Default occurs where “Subtenant fails to pay any Rent to

Sublandlord when due, which failure continues for ten (10) days following written notice from
Sublandlord.” Overdue Rent accrues interest at an annual rate equal to five percent (5%) in excess of the
rate the Federal Reserve Bank of San Francisco charges. Sublease, § 2.8. Additionally, overdue Rent incurs
a Late Fee “equal to one and one-half percent (1-1/2%) of all Rent or any portion thereof which remains
unpaid more than ten (10) days after Sublandlord’s notice to Subtenant of such failure to pay Rent when
due.” Sublease, § 2.9.
Case 19-32231-jal        Doc 280       Filed 08/04/20      Entered 08/04/20 15:43:21          Page 6 of
                                                  13



        the City. From the Commencement Date to the present, the Ground Lease
        Base Rent is estimated at $33,087.72 per month.9

        2.      Participation Rent. In addition to the Ground Lease Base Rent, Section
        2.3 et seq. of the Sublease requires Subtenant to reimburse Sublandlord for
        the amount of Participation Rent due under the Master Lease, calculated as
        a percentage of commodity tariffs and dockage or wharfage fees.10

        3.     Sublease Base Rent. In addition to the Ground Lease Base Rent and
        Participation Rent, Section 2.4 et seq. of the Sublease requires Subtenant to
        pay Sublandlord Sublease Base Rent. From the Commencement Date to the
        present, the quarterly Sublease Base Rent is calculated as the greater of
        “(A) $0.40 for each Metric Ton of Commodity exported through the Bulk
        Oversized Terminal in such quarter, or (B) $500,000.00.”11

        4.     Balloon Rent.     In addition to the Ground Lease Base Rent,
        Participation Rent, and Sublease Base Rent, Section 2.5 et seq. of the
        Sublease requires Subtenant to pay to Sublandlord the amount of
        $64,000,000.00. The Balloon Rent is to be paid pursuant to the fixed
        schedule set forth in Section 2.5.1 of the Sublease. With the exception of
        Balloon Payment 1, the schedule uses actual dates, unconditioned upon any
        other right or obligation of the parties under the Sublease.

        5.     Security Deposit. Upon the True Up Date, Section 2.12 requires
        Subtenant to deliver to Sublandlord a Security Deposit in the amount of
        $3 million.    The Security Deposit increases to $4 million upon
        commencement of operations of the Project.

        6.      Sublease Bonus Rent. Section 2.13 et seq. requires Subtenant to make
        the following payments:

           i.   Take Down Payment in the amount of $6.3 million due on the
                Commencement Date;
          ii.   True Up Payment in the amount of $8,562,290.00 due on or before
                the True Up Date; and



9 This amount is subject to a Consumer Price Index (CPI) increase fixed to certain anniversary dates of the
Sublease.
10 It is Sublandlord’s understanding that Subtenant has not received any commodity tariffs, dockage or

wharfage fees. Consequently, Sublandlord has not attempted to collect any Participation Rent from
Subtenant.
11 Sublease §§ 2.4.1–2.4.3. This amount is subject to fixed increases based on certain anniversary dates of

the Sublease. It is Sublandlord’s understanding that Subtenant has not handled any Commodities at the
Premises, thus the Sublease Base Rent has been calculated using $500,000.00 per quarter.
Case 19-32231-jal        Doc 280      Filed 08/04/20      Entered 08/04/20 15:43:21          Page 7 of
                                                 13



         iii.   Reimbursable Expense Payment in the amount of $3,033,019.71 due
                on or before the True Up Date.

        Each of the Take Down Payment, True Up Payment, and Reimbursable
        Expense Payment are further broken down in the Sublease, identifying the
        specific obligations to which the respective Sublease Bonus Rent payments
        are to be applied.

        6.    Additional Rent. The following monetary obligations are considered
        Additional Rent because they are, inter alia, monetary obligations other than
        Sublease Bonus Rent, Ground Lease Base Rent, Participation Rent, Sublease
        Base Rent and Balloon Rent:

           i.   Possessory Interest Tax. Section 4.1.1 requires Subtenant “to pay any
                and all possessory interest taxes levied upon Subtenant’s interest
                pursuant to an assessment lawfully made by the applicable
                governmental Assessor.” The same section includes an express
                acknowledgment by Subtenant that entering into the Sublease may
                trigger a possessory interest tax to be assessed.

          ii.   Property Taxes and Other Impositions. “Without limiting the
                provisions of Section 4.1.1,” Section 4.1.2 of the Sublease requires
                Subtenant to “pay or cause to be paid all other Impositions . . . which
                may be assessed, levied, confirmed or imposed on or in respect of or
                be a lien upon the Premises, any Improvements now or hereafter
                located thereon, any Personal Property now or hereafter located
                thereon, . . .” including, without limitation, any and all property
                taxes assessed against the Premises.

         iii.   Maintenance & Repair Costs. Except as otherwise expressly
                identified in the Sublease, Article 7 of the Sublease requires
                Subtenant to pay for all “cost to maintain and repair” the Premises
                “at no cost to Sublandlord.”12

         iv.    Utilities. Section 8.1 of the Sublease states, “Subtenant will pay or
                cause to be paid as the same become due all deposits, charges, meter
                installation fees, connection fees and other costs for all public or




12Sublease § 7.2. See also Sublease § 7.3 (“As between Sublandlord and Subtenant, and except as otherwise
expressly provided in Article 15: (i) Subtenant shall be solely responsible for the condition, operation,
repair, maintenance and management of the Premises . . . .”).
Case 19-32231-jal         Doc 280       Filed 08/04/20        Entered 08/04/20 15:43:21            Page 8 of
                                                   13



                 private utility services at any time rendered to the Premises or any
                 part of the Premises.”

          v.     Legal Fees. In addition to the standard legal fees provision included
                 in Section 38.13 of the Sublease—which, in pertinent part, requires
                 Subtenant to pay for any costs incurred by Sublandlord in
                 Subtenant’s non-performance of its obligations under the
                 Sublease13—Subtenant is responsible to reimburse Sublandlord the
                 litigation expenses (including attorney’s fees) incurred by
                 Sublandlord as part of its dispute with the City of Oakland.
                 Specifically, Section 2.10.1 states that “Prior to the True Up Date,
                 Subtenant is responsible for fifty percent (50%) of all legal costs
                 (including, without limitation attorney’s fees) incurred by
                 Sublandlord after the Commencement Date and related to the
                 Litigation, including any appeal thereof.” This is in addition to the
                 litigation cost reimbursement (for legal fees incurred up to August
                 2018) that Subtenant is required to pay as part of the Reimbursable
                 Expense Payment.14        After the True Up Date, Subtenant is
                 responsible for one hundred percent (100%) of the costs associated
                 with the Litigation.

         vi.     Indemnification. Section 31.1 requires Subtenant to Indemnify the
                 Indemnified Parties from and against any and all Losses incurred by
                 the Indemnified Parties, including, without limitation, the following:

                         (iii) any use, possession, occupation, operation,
                         maintenance, or management of the Premises or any
                         part thereof by Subtenant or any of its Agents, Invitees,
                         or Sub-Subtenants . . . (v) any failure on the part of
                         Subtenant or its Agents or Sub-Subtenants, as
                         applicable, to perform or comply with any of the terms
                         of this Sublease or with applicable Laws, rules or
                         regulations, or permits in connection with use or
                         occupancy of the Premises, . . . and (viii) any other legal
                         actions or suits initiated by any user or occupant of the
                         Premises.


13 Section 18.1.2. identifies Subtenant’s filing of a petition for relief with a bankruptcy court as an Event of
Default under the Sublease. Although Sublandlord has not held Subtenant in default of the Sublease by
filing the present bankruptcy action, Sublandlord does require that Subtenant reimburse Sublandlord for
the latter’s legal fees incurred in response to the bankruptcy action.
14 See Sublease § 2.13.3.
Case 19-32231-jal         Doc 280      Filed 08/04/20      Entered 08/04/20 15:43:21           Page 9 of
                                                  13



                The term “Losses” includes all “costs and expenses, (including,
                without limitation, reasonable Attorneys’ Fees and Costs and
                consultants’ fees and costs) of whatever kind or nature, known or
                unknown, contingent or otherwise.”

Subtenant’s monetary Rent obligations are clearly delineated under the Sublease and

Subtenant is required to pay the same without abatement, setoff, deduction, or

counterclaim.

          C. Subtenant’s Failure to Pay Rent is Not Excused or Otherwise Waived

        10.     Although Subtenant has not provided Sublandlord with a formal notice of

Force Majeure as required under Article 16 of the Sublease, assuming arguendo that

Subtenant had submitted a claim of Force Majeure (it has not) alleging it was excused

from paying Rent, Article 16 of the Sublease expressly states the following:

                For all purposes of this Sublease, a Party whose performance of its
                obligations hereunder is hindered or affected by events of Force
                Majeure shall not be considered in breach of or in default in its
                obligations hereunder to the extent of any delay resulting from Force
                Majeure, provided, however, that the provisions of this Section 16.1 shall
                not apply to Subtenant’s obligation to pay Rent, including Additional Rent.
                A Party seeking an extension of time pursuant to the provisions of
                this Section 16.1 shall give notice to the other Party describing with
                reasonable particularity (to the extent known) the facts and
                circumstances constituting Force Majeure within (a) a reasonable
                time (but not more than thirty (30) days unless the other Party’s
                rights are not prejudiced by such delinquent notice) after the date
                that the claiming party has actual knowledge of the scope and
                magnitude of the applicable Force Majeure event or (b) promptly
                after the other Party’s demand for performance. The parties hereto
                acknowledge and agree that the Litigation is not a Force Majeure event.15


15Emphasis added. On May 26, 2020, the United States Court of Appeals for the Ninth Circuit upheld the
ruling of the United States District Court for the Northern District of California, finding that the City of
Oakland breached its development agreement with OBOT when it applied an ordinance banning the
transportation, handling, and storage of coal and petroleum coke to the Premises. On August 3, 2020, the
United States Court of Appeals for the Ninth Circuit denied the City’s Petition for Rehearing or Rehearing
En Banc.
Case 19-32231-jal        Doc 280      Filed 08/04/20       Entered 08/04/20 15:43:21           Page 10 of
                                                 13



        Thus, even were Subtenant to properly assert a claim of Force Majeure, it is still

required to pay all Rent to Sublandlord.                       Additionally, Subtenant expressly

acknowledged that OBOT’s dispute with the City was not a Force Majeure event.

Moreover, Sublandlord has not agreed to any modification of the Sublease nor has

Sublandlord waived any amounts of Rent due under the Sublease.16                                Therefore,

Subtenant is not excused from paying Rent under the Sublease.

                                          D.       Paid to Date

        11.     To date, the only Rent paid by Subtenant to Sublandlord was the

$6.3 million Take Down Payment paid at the Commencement Date. The Take Down

Payment was credited towards Subtenant’s Rent obligations as follows:

                                   Payment                             Amount
                      Reimbursement                                $3,800,011.00
                      Q3 + Q4 2018 OBOT Sublease Base              $1,333,323.00
                      Rent
                      Q1 2019 OBOT Sublease Base Rent              $ 500,000.00
                      2019 City Ground Lease Base Rent             $ 666,666.00

Subtenant has not made any other Rent payments to Sublandlord.

                            E. Notices of Default and the Cure Amount

        12.     Following the Commencement Date, Sublandlord provided to Subtenant

multiple invoices identifying the amount of Rent that Subtenant was required to pay



16Section 21.1 provides, “No failure by Sublandlord or Subtenant to insist upon the strict performance of
any term of this Sublease or to exercise any right, power or remedy consequent upon a breach of any such
term, shall be deemed to imply any waiver of any such breach or of any such term unless clearly expressed
in writing by the Party against which waiver is being asserted. No waiver of any breach shall affect or alter
this Sublease, which shall continue in full force and effect, or the respective rights of Sublandlord or
Subtenant with respect to any other then existing or subsequent breach.” Additionally, any modification
of the Sublease requires a written agreement executed by both Sublandlord and Subtenant. See Sublease
§ 38.8. Sublandlord has not executed any written agreement amending the terms of the Sublease, nor has
Sublandlord agreed to waive any amounts owed under the Sublease.
Case 19-32231-jal        Doc 280      Filed 08/04/20       Entered 08/04/20 15:43:21           Page 11 of
                                                 13



under the Sublease.           Rent is identifiable in the invoices as falling within the

aforementioned categories of Rent. The majority of Rent identified in the invoices are

attributable to Additional Rent (utility bills, maintenance costs, taxes, legal fees, etc.) and

the Balloon Payment 2, which became due and payable on February 1, 2020.

        13.     On or about July 8, 2019, Sublandlord delivered to Subtenant that certain

Notice of Unmatured Default (“NOD 1”), asserting that Subtenant had failed to (i) make

Rent payments in the amount of $1,872,011.72, (ii) maintain the Premises, and (iii) pay a

supplemental possessory interest tax in the amount of $105,367.50, attached as Exhibit A.

On or about January 20, 2020, Sublandlord provided to Subtenant that certain Notice of

Outstanding Amounts (“NOD 2”), claiming that the amount of Rent due under the

Sublease had increased to $2,251,055.87, attached as Exhibit B.

        14.     Sublandlord has continued to provide Subtenant with Rent invoices. Most

recently, on or about July 24, 2020, Sublandlord provided to Subtenant an invoice for all

Rent due through June 30, 2020 (“June Invoice”).                    The June Invoice identified the

outstanding Rent (as of the end of June) as $4,701,781.94 (“Cure Amount”).17 Attached

hereto as Exhibit C is a revised version of the June Invoice, preserving the Cure Amount,

but clarifying the amounts due under the June Invoice. Sublandlord believes the Cure

Amount reasonably reflects Subtenant’s pre-petition and post-petition monetary

obligations.




17This Cure Amount includes Sublandlord’s litigation costs for its dispute with the City along with its legal
costs associated with Subtenant’s bankruptcy filing.
Case 19-32231-jal    Doc 280    Filed 08/04/20   Entered 08/04/20 15:43:21     Page 12 of
                                           13



      15.    As noted on the revised June Invoice (Exhibit C), without waiving any claim

thereto and despite the amounts being due, Sublandlord is not currently demanding that

Subtenant immediately pay the outstanding Ground Lease Base Rent and Sublease Base

Rent (in an amount of $2,820,950.88) to cure the default and assume the Sublease.

Moreover, Sublandlord has not requested payment of any amounts due and payable

upon the occurrence of the True Up Date. These obligations, however, must be assumed

with the Sublease.

      16.    Therefore, in order to assume the Sublease, the amount of at least

$4,701,781.94 needs to be paid to Sublandlord by the assuming party for Subtenant’s Rent

obligations through June 30, 2020, understanding that the assuming party is responsible

for additional accruing Rent, including, without limitation, Rent for July 2020.

      17.    Moreover, Sublandlord seeks adequate assurances from the assuming party

regarding the assuming party’s ability to meet future obligations under the Sublease.

      18.    OBOT reserves the right to supplement this Objection, including, but not

limited to, for the purpose of asserting attorneys’ fees, expenses, and/or interest due at

the time of assumption. OBOT also reserves the right to alter, modify, and/or assert

additional amounts due or becoming due to be included in the Cure Amount.
Case 19-32231-jal    Doc 280     Filed 08/04/20    Entered 08/04/20 15:43:21      Page 13 of
                                            13



                                               Respectfully submitted,

                                               /s/ Brian R. Pollock
                                               Elizabeth L. Thompson (ethompson@stites.com)
                                               Brian R. Pollock (bpollock@stites.com)
                                               STITES & HARBISON PLLC
                                               400 West Market Street, Suite 1800
                                               Louisville, KY 40202-3352
                                               Telephone: (502) 587-3400
                                               Counsel for Oakland Bulk & Oversized
                                               Terminal

                               CERTIFICATE OF SERVICE

        I certify that on August 4, 2020, the foregoing will be electronically filed with the
Clerk of Court using the CM/ECF system, which will then send a notification of such
filing (NEF) to all registered users.

                                              /s/ Brian R. Pollock
                                              Brian R. Pollock
